In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 12-562V
                                    Filed: June 7, 2013

*************************************
JOYCELYN ALLEN,                             *        No. 12-562V
                                            *
         Petitioner,                        *        Special Master Dorsey
                                            *
 v.                                         *
                                            *        Petitioner’s Motion for a Decision
SECRETARY OF HEALTH                         *        Dismissing the Petition; Insufficient Proof
AND HUMAN SERVICES,                         *        of Causation; Vaccine Act Entitlement;
                                            *        Denial Without a Hearing
         Respondent.                        *
                                            *
*************************************
Jennifer A. Lenze, Lenze Law, PLC, El Segundo, CA, counsel for petitioner.
Tara J. Kilfoyle, United States Department of Justice, Washington, DC, counsel for respondent.

                                           DECISION1

       On September 4, 2012, petitioner filed a petition seeking compensation in the National
Vaccine Injury Compensation Program (“the Program” or “Act”). Petitioner alleged that she
received three Gardasil or human papillomavirus vaccines (HPV) on April 30, 2009, July 13,
2009, and January 14, 2010, which caused her to suffer from seizures and migraines. The
information in the record, however, does not show entitlement to an award under the Program.

        On May 17, 2013, petitioner filed a Motion for a Decision dismissing her Petition.
Petitioner asserts in her Motion that under the current applicable law, she will be unable to
demonstrate entitlement to compensation in the Program. See Pet’r’s Motion at 1. Accordingly,
petitioner requests that the undersigned dismiss her petition. Id.

       To receive compensation under the Program, a petitioner must prove either 1) that Ms.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
Allen suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or 2) that Ms. Allen suffered an injury that was
actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of
the record did not uncover any evidence that Ms. Allen suffered a “Table Injury.” Further, the
record does not contain a medical expert’s opinion or any other persuasive evidence indicating
that Ms. Allen’s alleged injuries were vaccine-caused.

        Under the Act, a petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records that have been filed do not support petitioner’s claim, a medical opinion must be offered
in support. Petitioner, however, has offered no such opinion.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that she suffered a “Table Injury” or that her injuries were “actually caused”
by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




                                                2